DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-7 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holahan in view of Haynes and Paeschke (2012/0135109).
Holahan: EP 2260722 A2; DATE PUBLISHED; 2010-12-15

Haynes: Food Products: WO 02087357 A1; DATE PUBLISHED: 2002-11-07


Independent claim 1
Holahan teaches methods of making a beverage, comprising cranberry juice cocktail, apple juice, water and a co-product (i.e. thickener) (0060).




Although cranberry juice cocktail is known to comprise: juice, water and non-nutritive sweeteners, Holahan does not discuss this.
Haynes also teaches methods of making beverages (ab.) and provides that cranberry juice cocktail comprises: 
about 43 % juice, 
about 12-13 wt% high fructose corn syrup, a non-nutritive sweetener (see the short article).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising cranberry juice cocktail, as Holahan, to include the ingredients of the cranberry juice cocktail, because Haynes  illustrates the content therein, which motivates such a combination for the nutritional content of the beverage ingredient, cranberry juice cocktail.

Juice
Holahan does not limit the amount of juice, in the beverage (see ref. clm. 10), which encompasses the claimed range of between about 5% and about 90% by weight juice.
Holahan also shows multiple examples of the use of juice, including: 11.4 and 37.5 wt% of cranberry juice cocktail (0060).  




Since Haynes provides about 43 % juice, in cranberry juice cocktail, this means there is about 5  or 16 wt% juice, in those specific  beverages made, which also encompasses the claimed range of between about 5% and about 90% by weight juice.

Water
Holahan does not limit the amount of water in the beverage (see ref. clms. 9-10), which encompasses the claimed range of between about 15% to about 80% by weight added water.
Holahan also provides examples of the use of multiple types of juice (0057-006), wherein the examiner takes Official Notice that juice comprising up to about 90 wt% water. Given the use of about 75 wt% juice (0057) this means there is a showing of about 67 wt% water, which also encompasses the claimed range of between about 15% to about 80% by weight added water.

Non-nutritive sweetener
The modified teaching, in Haynes, provides the cranberry juice cocktail comprises about 12-13 wt% high fructose corn syrup, which reads on at least one non-nutritive sweetener, as claimed.

Flavor
Holahan teaches the beverages comprise flavors (0026).


Viscosity
Holahan teaches the beverages with cranberry juice cocktail have a viscosity of 397 at room temperature, as measured on a Brookfield RV viscometer (, which means the viscosity is 397 cP (0064).

CoProduct
Holahan does not discuss the coproduct is the specifically claimed type.
Paeschke also teaches a method of making beverages (0035), comprising: a liquid juice (0063); a fruit or vegetable byproduct, of a juice extract (0037), comprising: seed and peel (0037); a particle size (0046); and polyphenols (0040).
Type and amount of coproduct: Paeschke teaches the use of fruit or vegetable byproducts, comprising peels and seeds (0037-0038, ref. clms. 3-4) that provide fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product) (ref. clm. 1), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which anticipates between about 2 to 30 wt% of a coproduct, as claimed.
Source of coproduct: Paeschke teaches the solids have been removed from juice that has been extracted from fruits and/or vegetables (0002, 0037), therefore the coproduct is from juice extraction, as claimed.
Paeschke teaches the fiber is isolated from a permeate liquid that has been pasteurized (0059), therefore the co-product is pasteurized, as disclosed.



Moisture content of co-product: Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates the claim of the co-product having a moisture content of between 70% and 85% by weight, when in the beverage,  as claimed.
Peel and seed content in co-product: Paeschke teaches that the process used results in fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which anticipates a combined peel and seed content between 0.01 % and 20% by weight, as claimed. 
Particle size in co-product: Paeschke teaches the byproduct comprises up to 75 wt% of particles (0050), having a size of between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses the claim of a number average particle size of between 0.1 and 2000 microns, as claimed.
The teaching further provides that said particle sizes will vary depending on the particular type of byproduct used to make them, for instance peel and core byproducts will be significantly larger than clarification filtration retentate or finisher-derived solids.  







The byproduct particle size is reduced according to aspects of the invention using any suitable means, typically one or more physical means disclosed herein as suitable for breaking plant cell walls; namely for example and without limitation, cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof (0048).
It is the examiner’s position that it would logically follow that if process parameters of byproduct particle size and byproduct physical reduction/byproduct components were adjusted, one of skill in the art would achieve the desired particle size result. 
If the physical reduction of the byproduct (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) was decreased or the byproduct components were only peel and core (i.e. seeds) it would result in higher byproduct particle size, wherein if the physical reduction of the byproduct was increased or the byproduct components included other than peel and core it would result in lower byproduct particle sizes.





Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the particle size used in the process of Paeschke, through routine experimentation with physical reduction (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) and varied byproduct compositions, to impart the beverage with the desired particle sizes associated with the bi-product.  
Further, it would have been obvious at the time of the invention to modify the method of making beverages with bi-products, as Paeschke, to include a step comprising at least 10 wt% of a number average particle size of between 0.1 and 2000 microns, a claimed; because Paeschke teaches to reduce the particle size by methods of physical force and the type of components in the byproduct, which would provide one in the art with a reasonable expectation of success.

Properties/functionality
Holahan shows it is known for beverages with juice, water and non-nutritive sweeteners to have a viscosity of 397 cP.
The modified teaching, in Paeschke, provides that the co-product does not modify the viscosity of the juice significantly when added to it (0065).




Therefore it would be reasonable to expect that the viscosity of Holahan’s beverage is about 397 cP, which as combined with Paeschke, provides a reasonable expectation that a viscosity of eight ounces of the beverage comprising at least 10 wt% of the co-product is at least 300 cP at 25 C.

Dependent claims
As for claim 2, the modified teaching, in Paeschke, provides juice, including: orange juice (0070); and the co- product includes pomace (0036), from one or more citrus fruits (0038), which encompasses the use of citrus pomace, as claimed.

As for claim 3:
On juice: The modified teaching, in Paeschke, provides the beverage comprises a liquid (0063), selected from the group consisting of fruit/vegetable juice (0045, 0069), wherein the amount of juice is not 100 w% (0066, 0071), which anticipates 20-60 wt% juice, as claimed.
On water: The modified teaching, in Paeschke, provides the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates 40 to 80 wt% water, as claimed
On co-product: The modified teaching, in Paeschke, provides the use of fruit or vegetable byproducts, comprising peels and seeds (0037-0038, ref. clms. 3-4) that provide fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product) (ref. clm. 1), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which encompasses 5-25 wt% co-product, as claimed.  

As for claim 4, the modified teaching, in Paeschke, provides that beverages comprise the fiber coproduct (ref. clms. 8 and 8), wherein no limitation is taught as to the amount used, which broadly encompasses the beverage comprising at least 2.5 grams of fiber per 8 ounce serving, as claimed.  

As for claim 5, the modified teaching, in Paeschke, provides that the co-product includes both insoluble fiber and soluble fiber (0039), wherein no limitation are taught as to the amount of total fiber used, which broadly encompasses between about 6 and 15 wt% of total fiber, as claimed.

As for claim 6, the modified teaching, in Paeschke, provides the fiber comprises a ratio of soluble fiber to insoluble fiber of about 1: 1.5 (Fig. 4, items 7-8), which provides a ratio of soluble fiber to insoluble fiber of about 1:2, as claimed.  

As for claim 7, the modified teaching, in Paeschke, provides the byproduct (i.e. co-product) comprises up to 75 wt% of particles (0050), having a size of between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses a number average particle size of between 1 and 250 microns, as claimed.


Claim 4 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holahan in view of Haynes and Paeschke (2012/0135109), as applied to claims 1-7 above,  further in view of Innocenzi (8,053,007).
As for claim 4, the modified teaching, in Paeschke, provides that beverages comprise the fiber coproduct (ref. clms. 8 and 8), wherein no limitation is taught as to the amount used, which broadly encompasses the beverage comprising at least 2.5 grams of fiber in a beverage.  
The modified teaching, in Paeschke, provided the specifically claimed type of fiber, however the modified teaching does not discuss the amount of fiber in the beverage composition with specificity.
Innocenzi also teaches methods of making beverages with dietary fiber, and further provides up to 2.5 grams of fiber in a beverage composition (ref. clms. 1-2), wherein the serving size includes a cup (i.e. about 8 ounces) (39, 50+).  Therefore the teaching makes obvious a beverage comprises up to 2.5 grams of fiber per 8 ounce serving, as claimed, which makes obvious the claim of at least 2.5 grams of fiber per 8 ounce beverage serving, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with dietary fiber, as the modified teaching above, to include at least 2.5 grams of fiber per 8 ounce serving, as claimed, because Innocenzi illustrates that the art finds this amount to be suitable for similar intended uses, including methods of making beverages with dietary fiber, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Claims 5-6 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holahan in view of Haynes and Paeschke (2012/0135109), as applied to claims 1-7 above, further in view of Gare (2002/0127319).
As for claim 5, the modified teaching, in Paeschke, provides that the co-product includes both insoluble fiber and soluble fiber (0039), wherein no limitation are taught as to the amount of total fiber used, which broadly encompasses between about 6 and 15 wt% of total fiber, as claimed.
The modified teaching, in Paeschke, provides the specifically claimed type of fiber, however the modified teaching does not discuss the amount of total fiber in the beverage composition with specificity.
Gare also teaches methods of making beverages (ab.) with fiber (ref. clm. 1), including soluble and insoluble fibers, including fruit types (0059, ref. clm. 21), wherein the fiber makes up 0.1 to 25 wt% of the composition (ref. clm. 23), which encompasses between about 6 and 15 wt% of total fiber, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with fiber, as the modified teaching above, to include between about 6 and 15 wt% of total fiber, as claimed, because Gare illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making beverages with fiber, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

As for claim 6, the modified teaching, in Paeschke, provides the fiber comprises a ratio of soluble fiber to insoluble fiber of about 1: 1.5 (Fig. 4, items 7-8), which provides a ratio of soluble fiber to insoluble fiber of about 1:2, as claimed.  

Response to Arguments
It is asserted, that Claims 1 and 3 were rejected as being indefinite because the recited percentages did not indicate the type of percentage. Consistent with the recitations in the Specification, the claims have been amended to recited that the type of percentage is "by weight". Applicant requests the Examiner to withdraw the rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that Claims 1-7 were rejected as being unpatentable in view of US 2012/0135109 to Paeschke. Applicant respectfully traverses. 
As an initial matter, claim 1 has been amended to further specify that a viscosity of eight ounces of the beverage comprising at least 10 wt% of the co-product is at least 300 cP at 25 °C. In contrast, Paeschke does not teach such. In fact, Paeschke teaches a viscosity that is more than one-half the minimum claimed viscosity. To that end, Paeschke teaches a viscosity less than 142 cP (see Tables 1 and 2, liquid by product). 
Moreover, Paeschke teaches away from a beverage product where eight ounces of the beverage comprising at least 10 wt% of the co-product has a viscosity of at least 300 cP at 25 °C. Notably, Paeschke requires that its product that includes an addition of fiber is such that the addition, "is without a concomitant significant increase in viscosity". With this in mind, the skilled artisan would not modify Paeschke to arrive at the claimed beverage. Applicant requests the Examiner to withdraw the rejection. 
	In response, please see the new grounds of rejection, necessitated by said amendments.

It is asserted, that Claim 4 is rejected as being unpatentable over Paeschke in view of US 8,053,007 to Innocenzi. Applicant respectfully traverses.  The Rejection correctly admits that Paeschke does not teach the claimed amount of fiber. To cure that deficiency, the Rejection looks to Innocenzi and asserts that it teaches the claimed "at least 2.5 grams of fiber per 8 ounce serving". Applicant cannot agree. Innocenzi states in claim 1 that its fortified composition contains "up to 2.5 g fiber". Of course, this statement suggest that the fortified composition includes no added fiber. 
In response, the claims are toward a composition, therefore all ingredients are added to each other to make the composition, including the fiber, singly or as comprised in an ingredient therefore. The reference in view of the claims is appropriate as a step of adding fiber is not claimed, nor would it distinguish over this reference since it is in view of the claims, a composition, not its method of manufacture.  Therefore this argument is not persuasive. 

It is asserted, that Moreover, neither claim 1 nor claim 2, on which the Rejection relies is devoid of any mention of the amount of the beverage in which the up to 2.5 g of fiber is contained. The Rejection attempts to cure this deficiency by relying on the following paragraph in Innocenzi: The term "serving size" as used herein refers to a standardized amount of a food used in providing dietary guidance or in making comparisons among similar foods. Serving sizes can be measured in amounts such as, but not limited to, a cup, or an ounce. (col. 39, lines 50-55).  From this the Rejection concludes that Innocenzi teaches at least 2.5 grams of fiber per 8 ounce serving. Applicant disagrees for at least the following reasons. 
First, there is no objective evidence that the amounts described in claim 1 of Innocenzi refer to an amount per serving size. Asserting otherwise is pure conjecture. 
Further, as Innocenzi notes, the serving size may be measured in amounts not limited to a cup or an ounce. Thus, from this description, it does not necessarily follow that the serving size for Innocenzi's product of claim 1 or 2 is a cup. 
In view of lack of Innocenzi's objective evidence needed to arrive at the claimed composition, it cannot be said that the Rejection established a prima facie case of obviousness. Applicant requests the Examiner to withdraw the rejection. 
In response, Innocenzi teaches beverage serving sizes can be measured in amounts including a cup, and provides that the beverages made have up to 2.5 grams of fiber, therefore makes obvious a beverage having a serving size of about 8 ounces having at least 2.5 grams of fiber. Therefore this argument is not persuasive.

It is asserted, that Claims 5 and 6 are rejected as being unpatentable Paeschke in view of US 2002/0127319 to Gare. Applicant respectfully traverses.  The Rejection correctly recognizes that Paeschke does not specifically describe the total amount of fiber or the specific ratio of soluble to insoluble fiber. In an attempt to cure that deficiency, the Rejection looks to Gare. 
Gare describes a low carbohydrate composition that includes xylitol and fiber. 
Gare's fiber can include "any one of fruit fiber and derivatives including Pectin, seaweed gums and derivatives, including carrageenan, agar and alginates, cellulose and derivatives, cereal grain fibers, including corn, wheat, oat, rice, barley and soy, fructooligosaccharides and its derivatives, seed gums, including guar and locust bean, tree gums, including karaya, tragacanth and acacia, xantham [sic, xanthan] gum, vegetable fiber, including pea and legumes and potato fiber" (claim 21) Notably absent from the list is any mention of a co-product from juice extraction. Thus, it is not seen how Gare's teachings would motivate the skilled artisan to use the claimed co-product. Accordingly, the rejection cannot be sustained and Applicant requests the Examiner to withdraw the rejections. 
	In response, the claims are toward a composition, meaning the ingredients therein and any chemical or physical structure they impart to the composition as made.  Patentability is toward the composition, in its whole state, after it is made, not the source of the ingredients, however, as the ingredients are intermingled in the composition.  Therefore the matter of the fiber being in a coproduct makes no patentable distinction, beyond the fiber being of types from food items that are known to be extracted into juice. 
Gare teaches the fiber is any one of fruit fiber, which means the reference provides fiber being of types from food items that are known to be extracted into juice.
Gare further provides the specifically disclosed and claimed types of fiber, that are also taught by Paeschke, soluble and insoluble fibers.
Gare also teaches these types of fibers are in beverages, as claimed, disclosed and taught by Paeschke, therefore Gare is analogous art and one of skill would be interested in looking towards it for information in view of the combination of the claims and the modified teaching above it.

NOTE: Although a final search has not been made, at this time the examiner is thinking that if the claimed co-product was worded, as follows, it may be found allowable:
about 2% to about 30% by weight of a micro-sheered pomace puree, only from juice extraction bi-products, comprising: 
an average particle size of between 0.1 and 2000 microns;
water to provide continuous hydration; 
a combined peel and seed content of between 0.01 to 20 wt%;
soluble fiber;
insoluble fiber; and 
functionality to increases viscosity and film forming.




Applicant is also welcome to present a new dependent claims, toward the ingredient below, and its method of manufacture, that will be restricted if art is found that applied to above ingredient, however, will be recombined at the time its allowance is noted.
For example:
Claim 8. A micro-sheered pomace puree, only from juice extraction bi-products, made by the process comprising: 
providing juice extraction by-products, comprising a combined peel and seed content of between 0.01 to 20 wt%
adding water to the juice extraction by-products in an amount sufficient to form and maintain a vortex in a blender for about 5 minutes;
freeze the blended water and juice extraction by-products to from 0 to -20 °C; and
shear the frozen, blended water and juice extraction by-products by using at least one cycle of shearing;
wherein the micro-sheered pomace puree only from juice extraction bi-products, comprises:
an average particle size of between 0.1 and 2000 microns;
water to provide continuous hydration; 
a combined peel and seed content of between 0.01 to 20 wt%;
soluble fiber;
insoluble fiber; and 
when added to foods or beverages increases viscosity and film forming properties.

Claim 9, wherein the foods or beverages of claim 8, include: soups, spreads, puddings, smoothies, snack foods, yogurts, and cereals. 

Claim 10. A method of making a micro-sheered pomace puree, only from juice extraction bi-products, comprising: 
an average particle size of between 0.1 and 2000 microns;
water to provide continuous hydration; 
a combined peel and seed content of between 0.01 to 20 wt%;
soluble fiber;
insoluble fiber; and 
when added to foods or beverages increases viscosity and film forming properties;
wherein said method, includes:
providing juice extraction by-products, comprising a combined peel and seed content of between 0.01 to 20 wt%
adding water to the juice extraction by-products in an amount sufficient to form and maintain a vortex in a blender for about 5 minutes;
freeze the blended water and juice extraction by-products to from 0 to -20 °C; and
shear the frozen, blended water and juice extraction by-products by using at least one cycle of shearing.

Claim 11. Wherein the foods or beverages of claim 10, include: soups, spreads, puddings, smoothies, snack foods, yogurts, and cereals. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793